mt

F1LEo

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA MAY 1 3 2013
C|erk, U.S. District and
xavier Flores, ) Bankruptcy Courts
)
Plaintiff, )
)
v. ) civil A¢ri@n No. ,, [0 g/

l 13 5
Mariana Guadamud et al ., )
)
Defendants. )
)

MEMORANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis The Court will grant plaintiffs application to proceed in forma
pauperis and will dismiss this action for lack of subject matter jurisdiction. See Fed. R, Civ. P.
l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that subject matter
jurisdiction is wanting).

Plaintiff, a homeless individual who submitted more than 30 cryptic complaints within
the first two weeks of March alone, sues various high-level political figures, including President
Barack Obarna, former President George H.W. Bush, New York Governor Andrew Cuomo, and
former Secretary of State Hillary Clinton. He alleges only that "I have not receive[d] payment
for work." Compl. at 2. Plaintiff seeks "to enforce" the Americans with Disabilities Act, 42
U.S.C. § 12101 el seq., but he has not stated any facts suggesting that he has been discriminated
against because of a disability.

The law is clear that "federal courts are without power to entertain claims otherwise

within their jurisdiction if they are ‘so attenuated and unsubstantial as to be absolutely devoid of
l

merit.’ " Hagans v. Lavine, 415 U.S. 528, 536-7 (l974) (quoting Newburyport Water C0. v.
Newburyport, 193 U.S. 561, 579 (1904)); accord Tooley v. Napolitarzo, 586 F.3d 1006, 1009
(D.C. Cir. 2009) ("A complaint may be dismissed on jurisdictional grounds when it "is ‘ patently
insubstantial,’ presenting no federal question suitable for decision.") (quoting Best v. Kelly, 39
F.3d 328, 330 (D.C. Cir. 1994). The instant complaint satisfies this standard and, therefore, will

be dismissed. A separate order accompanies this Memorandum Opinion.

Date: May\_ 72 ,2013

limited E§tates District Judge